DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 objected to because of the following informalities:  claims a “near filed communication connection,” when it appears that “near field communication connection is meant.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “electronic component,” “communication interface” and “controller” in claims 1, 6, and 11, of which claims 2-5, 7-10 and 12-14 are dependent, and “memory” and “processor” of claim 11, of which claims 12-15 are dependent.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
Paragraph 0020 describes the “electronic component” as an actuator, a force sensor, an accelerometer sensor, a gyro sensor, an active input pen controller, or an audio component.  Paragraph 0020 describes the “communication interface” as including a Bluetooth connection, a near tiled communication (NFC) connection, a radio frequency identification (RFID) connection, or the like.  Paragraph 0024 describes the “controller” as an engine or module comprising any combination of hardware and programming.  Paragraph 0054 discloses that the “memory” is a non-transitory machine-readable medium such as random access memory (e.g., SRAM, DRAM, zero capacitor RAM, SONOS, eDRAM, EDO RAM, DDR RAM, RRAM, PRAM, etc.), read only memory (e.g., Mask ROM, PROM, EPROM, EEPROM, etc.), flash memory, or any other suitable memory systems.  Paragraph 0053 discloses that the “processor” is implemented as Complex Instruction Set Computer (CISC) or Reduced Instruction Set Computer (RISC) processors, x86 Instruction set compatible processors, multi-core, or any other microprocessor or central processing unit (CPU).
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-4 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0106714 to Shahparnia et al. (Shahparnia) in view of U.S. Publication No. 2018/0232025 to Bentov.
As to claim 1, Shahparnia discloses an input pen comprising: 
an electronic component (Fig. 3; Para. 0033, one or more sensors 42, such as touch sensors, gyroscopes, accelerometers, contact sensors, or any other type of sensor that detect or measure data about the environment in which active stylus 20 operates); 
a communication interface (Fig. 2; Para. 0030, Port 28 may be configured to transfer signals or information between active stylus 20 and one or more devices or power sources); and 
a controller communicatively coupled to the electronic component (Fig. 3; Para. 0032, controller, 50) to: 
receive a command, wherein the command uniquely corresponds to an operating mode of the electronic device (Fig. 6, 7; Para. 0047, power toggle, sensor interrupt, and time out); and 
control a power state of the electronic component based on the command (Fig. 6, 7; Para. 0047, active, sleep, deep sleep, power off).
Shahparnia does not expressly disclose a communication interface to establish a short-range wireless connection with an electronic device; a controller communicatively 
Bentov teaches a communication interface to establish a short-range wireless connection with an electronic device (Fig. 2, 6; Para. 0027, Port 28 may be configured to transfer signals or information between active stylus 20 and one or more devices or power sources; 0039, NFC using an antenna); a controller communicatively coupled to the communication interface (Fig. 2, 6; Para. 0039-0041, an NFC target (e.g. an NFC antenna and controller of active stylus 20)): receive a command from the electronic device via the communication interface (Fig. 2, 6; Para. 0039-0041, An NFC initiator (e.g. an NFC antenna and controller of device 52) generates a magnetic field that may power or communicate with an NFC target (e.g. an NFC antenna and controller of active stylus 20)).
It would have been obvious to one of ordinary skill in the art to modify the input pen of Shahparnia to include the wireless communication of Bentov because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the wired connection of Shahparnia and the wireless communication of Bentov perform the same general and predictable function, the predictable function being connecting the input pen with a display device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the wired connection of Shahparnia by replacing it with the wireless Bentov. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As to claim 2, Shahparnia and Bentov disclose the input pen of claim 1. Shahparnia discloses wherein the controller is to control the power state of the electronic component based on the command such that the electronic component is to operate in a different power state than a power state of another electronic component of the input pen (Fig. 6, 7; Para. 0043-0046, in deep sleep, 62, a substantial number of components receive no power or operate in low power modes, and in sleep, 64, some components receive no power or low power as in deep sleep 62 while at least one component is receiving more power than in deep sleep 62).

As to claim 3, Shahparnia and Bentov disclose the input pen of claim 1. Shahparnia discloses further comprising: a power switch coupled between a power source and the electronic component, wherein the controller is to control the power state of the electronic component via the power switch (Fig. 6, 7; Para. 0047, power toggle).

As to claim 4, Shahparnia and Bentov disclose the input pen of claim 1.  Shahparnia does not expressly disclose wherein the communication interface is to establish the short-range wireless connection with the electronic device via pairing the input pen and the electronic device, wherein the short-range wireless connection is a Bluetooth connection.
Bentov discloses wherein the communication interface is to establish the short-range wireless connection with the electronic device via pairing the input pen and the electronic device, wherein the short-range wireless connection is a Bluetooth connection (Para. 0027, Port 28 may transmit or receive signals wirelessly, for example using BlueTooth or wireless fidelity (WiFi) technologies), a near [filed] communication connection (Fig. 2, 6;Para. 0039, NFC using an antenna), or a radio frequency identification connection.  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 1.

As to claim 6, Shahparnia discloses an input pen comprising: 
first and second electronic components (Fig. 3; Para. 0033, one or more sensors 42, such as touch sensors, gyroscopes, accelerometers, contact sensors, or any other type of sensor that detect or measure data about the environment in which active stylus 20 operates); 
a communication interface (Fig. 2; Para. 0030, Port 28 may be configured to transfer signals or information between active stylus 20 and one or more devices or power sources); and 
a controller communicatively coupled to the first and second electronic components (Fig. 3; Para. 0032, controller, 50) to: 
receive a command (Fig. 6, 7; Para. 0047, power toggle, sensor interrupt, and time out); and 
control a respective power state of the first and second electronic components based on the command such that the first electronic component and 
Shahparnia does not expressly disclose a communication interface to establish a short-range wireless connection with an electronic device; a controller communicatively coupled to the communication interface: receive a command from the electronic device via the communication interface.
Bentov teaches a communication interface to establish a short-range wireless connection with an electronic device (Fig. 2, 6; Para. 0027, Port 28 may be configured to transfer signals or information between active stylus 20 and one or more devices or power sources; 0039, NFC using an antenna); a controller communicatively coupled to the communication interface (Fig. 2, 6; Para. 0039-0041, an NFC target (e.g. an NFC antenna and controller of active stylus 20)): receive a command from the electronic device via the communication interface (Fig. 2, 6; Para. 0039-0041, An NFC initiator (e.g. an NFC antenna and controller of device 52) generates a magnetic field that may power or communicate with an NFC target (e.g. an NFC antenna and controller of active stylus 20)).
It would have been obvious to one of ordinary skill in the art to modify the input pen of Shahparnia to include the wireless communication of Bentov because such a modification is the result of simple substitution of one known element for another producing a predictable result.  More specifically, the wired connection of Shahparnia Bentov perform the same general and predictable function, the predictable function being connecting the input pen with a display device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the wired connection of Shahparnia by replacing it with the wireless communication of Bentov. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As to claim 7, Shahparnia and Bentov disclose the input pen of claim 6. Shahparnia discloses wherein the first electronic component and the second electronic component are selected from a group consisting of an actuator, a force sensor, an accelerometer sensor, a gyro sensor, an active input pen controller, and an audio component (Fig. 3; Para. 0033, one or more sensors 42, such as touch sensors, gyroscopes, accelerometers, contact sensors, or any other type of sensor that detect or measure data about the environment in which active stylus 20 operates).

As to claim 8, Shahparnia and Bentov disclose the input pen of claim 6. Shahparnia discloses further comprising: 
a first power switch coupled between a power source and the first electronic component (Fig. 2; Para. 0026, exterior components (e.g. 30 or 32) of active stylus 20 may interact with internal components or programming of active stylus 20 or may initiate one or more interactions with one or more devices or other active styluses 20); and 


As to claim 9, Shahparnia and Bentov disclose the input pen of claim 6. Shahparnia discloses wherein the command uniquely corresponds to an operating mode of the electronic device (Fig. 6, 7; Para. 0047, power toggle, sensor interrupt, and time out, active, sleep, power off).

As to claim 10, Shahparnia and Bentov disclose the input pen of claim 6. Shahparnia discloses wherein the command uniquely corresponds to an application being displayed on the electronic device (Para. 0035-0038, generating graphical or other user interfaces (UIs) for device 52 display to display to a user, Active stylus 20 may interact or communicate with device 52 when active stylus 20 is brought in contact with or in proximity to touch-sensitive area 54 of the touch sensor of device 52).

Shahparnia additionally discloses 
a main body (Fig. 4; Para. 0035, device, 52) comprising: 
a display (Fig. 4; Para. 0035, device, 52, can be a liquid crystal display (LCD), a LED display, a LED-backlight LCD, or other suitable display); 
a memory to store a command (Fig. 1; Para. 0023, memory); and 
a processor (Fig. 1, 5; Para. 0023, touch sensor controller, 12); and 
an input pen detachably connected with the main body and interactive with the display (Fig. 4, 5, device 52 and active stylus, 20).

As to claim 12, Shahparnia and Bentov disclose the input pen of claim 11. Shahparnia discloses wherein the controller is to switch the power state of the electronic component to an active low, an active high, or an off state based on the command (Fig. 6, 7; Para. 0047, active, sleep, power off).

As to claim 13, it is similar in scope to claim 4, and is therefore similarly analyzed. 

As to claim 14, Shahparnia and Bentov disclose the input pen of claim 11.  Shahparnia does not expressly disclose wherein the processor is to: determine an operating mode of the main body retrieve the command corresponding to the operating mode of the main body; and transmit the command to the input pen via the short-range wireless connection.
Bentov discloses wherein the processor is to: determine an operating mode of the main body retrieve the command corresponding to the operating mode of the main body (Fig. 2, 6; Para. 0039-0041, when in the hover mode, device 52 or active stylus 20 to operates in a certain manner different from an actual touch contact); and transmit the command to the input pen via the short-range wireless connection (Fig. 2, 6; Para. 0039-0041, An NFC initiator (e.g. an NFC antenna and controller of device 52) generates a magnetic field that may power or communicate with an NFC target (e.g. an NFC antenna and controller of active stylus 20)).  This combination is obvious to one skilled in the art for at least the reasons set forth in claim 6.

As to claim 15, Shahparnia and Bentov disclose the input pen of claim 11. Shahparnia discloses wherein the processor is to: determine an application that is displayed on the display (Para. 0036, generating graphical or other user interfaces (UIs) for device 52 display to display to a user); retrieve the command corresponding to the application being displayed on the display (Para. 0037, active stylus 20 and device 52 may be synchronized prior to communication of data between active stylus 20 and device 52), but does not expressly disclose transmit the command to the input pen via the short-range wireless connection.
Bentov discloses transmit the command to the input pen via the short-range wireless connection (Fig. 2, 6; Para. 0039-0041, An NFC initiator (e.g. an NFC antenna and controller of device 52) generates a magnetic field that may power or communicate with an NFC target (e.g. an NFC antenna and controller of active stylus 20)).  This .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahparnia and Bentov, further in view of U.S. Publication No. 2014/0152576 to Kim et al. (Kim).
As to claim 5, Shahparnia and Bentov disclose the input pen of claim 1, but do not expressly disclose wherein the operating mode corresponds to a clamshell-closed mode, a tablet mode, a tent mode, or a laptop mode.
Kim teaches wherein the operating mode corresponds to a clamshell-closed mode, a tablet mode, a tent mode, or a laptop mode (Fig. 13-19; Para. 0278, 0281-0283, 0286, 0290-0291, different configurations of the multi-display unit are for different operational modes).
It would have been obvious to one of ordinary skill in the art to modify the input pen of Shahparnia and Bentov to include the operational modes of the display device of Kim because such a modification is the result of combining prior art elements according to known methods to yield predictable results.  More specifically, the input pen of Shahparnia and Bentov as modified by the operational modes of the display device of Kim can yield a predictable result of increasing the functionality of the device.  Thus, a person of ordinary skill would have appreciated including in the input pen of Shahparnia and Bentov the ability to use the operational modes of the display device of Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa S Landis whose telephone number is (571)270-1061. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LISA S LANDIS/Examiner, Art Unit 2626